EXAMINER’S AMENDMENT and REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization for this examiner’s amendment was given in an interview with Ben X. You on Dec. 29, 2021.
The application has been amended as follows: 
Claim 4 is cancelled.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, as stated in applicant’s arguments on Dec. 21, 2021, none of the prior art of record teaches or discloses an apparatus comprising controller connected to the plurality of radiation sources and configured to activate the plurality of radiation sources to emit the actinic radiation in a predetermined pattern that includes a time difference between activation of at least a portion of the set of back LED sources and activation of at least a portion of the set of front LED sources, wherein the plate is in contact with atmospheric air and comprises oxygen distributed throughout the photosensitive polymer, and the time difference is selected to optimize oxygen diffusion from the front side of the plate to the back side of the plate after activation of the portion of the set of back LED sources in combination with the rest of limitations of claim 1.
Regarding claim 8, none of the prior art of record teaches or discloses an apparatus wherein each of the plurality of radiation sources are individually controllable or controllable in subsets smaller than an entirety of the collective irradiation field corresponding to each set and the predetermined pattern comprises a sequence that mimics relative motion between the irradiation field and the plate in combination with the rest of the limitations of claim 8.

Regarding claim 30, as stated in applicant’s arguments filed on Dec. 21, 2021, none of the prior art of record teaches or discloses a method comprising exposing the photopolymer printing plate through the mask to actinic radiation from the plurality of UV LED radiation sources to cure a portion of the photopolymer in the plate in an exposure step during which the plurality of UV LED radiation sources and the photocurable printing plate do not move relative to each other, including providing a first exposure intensity in a first exposure step and a second exposure intensity, different than the first exposure intensity, in a second exposure step, including performing the first exposure step with the plurality of UV LED radiation sources emitting at a nominal intensity, and performing the second exposure step with the plurality of UV LED radiation sources emitting at less than the nominal intensity in combination with the rest of the limitations of claim 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	December 29, 2021